  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 1 of 11 PageID #: 28


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MARKO WHITLOCK,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )              No. 4:20-CV-1922 SPM
                                                   )
 WARDEN PAYNE, et al.,                             )
                                                   )
                 Defendants.                       )

                          OPINION, MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff Marko Whitlock, an inmate at

Eastern Reception, Diagnostic and Correctional Center (ERDCC), for leave to commence this

action without payment of the required filing fee. For the reasons stated below, the Court finds

that the plaintiff does not have sufficient funds to pay the entire filing fee and will assess an initial

partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Furthermore, after reviewing the complaint,

the Court will order plaintiff to file an amended complaint on a court-provided form within twenty-

one (21) days of the date of this Memorandum and Order.

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 2 of 11 PageID #: 29


payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

         Plaintiff has failed to submit a certified prison account statement. As a result, the Court

will require plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d

481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of

his prison account statement, the Court should assess an amount “that is reasonable, based on

whatever information the court has about the prisoner’s finances.”). If plaintiff is unable to pay

the initial partial filing fee, he must submit a copy of his prison account statement in support of his

claim.

                                         28 U.S.C. § 1915(e)

         Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).




                                                 -2-
  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 3 of 11 PageID #: 30


       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules to excuse mistakes by those who

proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                         The Complaint

       On December 31, 2020, plaintiff Marko Whitlock, an inmate at Eastern, Reception,

Diagnostic and Correctional Center (ERDCC), filed this action pursuant to 42 U.S.C. § 1983

against Stan Payne (Warden); S. Coffman (Nurse); Rose Unknown (Nurse); Dalton Unknown

(Nurse); Ashley Unknown (Nurse); Tyler Unknown (Nurse); Dawn Unknown (Nurse); Jane Doe

(Nurse); Jessica Unknown (Nurse); Unknown Wilson (Doctor); Rhonda Davidson (Case

Manager); and Mr. Unknown Klemp (Correctional Officer). Plaintiff sues defendants in their

individual capacities.

       Plaintiff’s allegations are handwritten and difficult to read. Plaintiff claims that he “was

stabbed in [his] right hand while in the Ad. Seg. Unit at ERDCC, Bonne Terre, MO” by another

inmate. He claims that a few days after this occurred, he tried to receive medical attention, but it

was unavailable. Plaintiff does not indicate how bad of condition his hand was in, nor does he state

from whom he attempted to receive medical attention and was denied services. Thus, he has not

stated an Eighth Amendment claim relative to one of the defendants in this lawsuit.




                                               -3-
    Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 4 of 11 PageID #: 31


         Plaintiff states that eventually, he “held his hand in the food slot in order to get the attention

[he] needed.” He claims that Officer Klemp closed his entire arm in the food slot, “despite [him]

seeking medical care.” Plaintiff does not indicate whether Officer Klemp’s actions were intentional

or through negligence. Plaintiff states that this occurred on February 5, 2019.

         Plaintiff alleges that after the “incident,” Nurse Kate, who is not named as a defendant in

this action, came down and did a report, gave him a tetanus shot and put him on antibiotics because

his hand was swollen. Plaintiff does not indicate whether he asked Nurse Kate for medical

assistance relating to his “stab wound.” However, the Court surmises that Nurse Kate treated the

entirety of plaintiff’s hand injury at that time.

         Plaintiff asserts that approximately “a month later,” he received an X-Ray of his hand, and

he found out a foreign object was in his hand. Presumably this was the same hand he had been

stabbed in and the remnant in his hand was from the stabbing. Plaintiff alleges that approximately

one month after that time, he went “on out count” to get an evaluation of his hand, but he was sent

back because they hadn’t sent the X-Ray disc. Plaintiff does not state “who sent him back,” nor

does he indicate whether his hand was evaluated at the time he sought an evaluation. He alleges,

however, that it took another month for an MRI to be scheduled, then weeks later he had a tele-

med call with an outside surgeon, Dr. Wilson.1 Because plaintiff has again failed to allege that he



1
 Plaintiff has attached to his complaint a letter from Shanta Coffman, Corizon Health Services Administrator to
plaintiff dated October 9, 2020, which recounts the medical care he had received for his hand as of that date. The
Court takes notice of this information pursuant to Federal Rule of Civil Procedure 10. In the letter, Ms. Coffman
outlines that plaintiff was sent to an orthopedic surgeon, Dr. Wilson, for outside care on June 1, 2020. Dr. Wilson
requested that an MRI be completed of plaintiff’s hand. The MRI was completed on June 16, 2020. Plaintiff
returned to the surgeon on July 14, 2020. She recommended surgery at that time on plaintiff’s hand, including a
foreign body excision as well as an A2 pulley reconstruction. Dr. Wilson indicated that the risks of the surgery were
stiffness, pain and swelling. Plaintiff had surgery on his hand on August 20, 2020. On September 8, 2020, plaintiff
was seen by the surgeon on tele-health, and she recommended that the sutures be removed, and he begin working on
gentle range of motion exercises. Plaintiff again saw the surgeon via tele-med on October 6, 2020. She
recommended that plaintiff begin seeing a physical therapist. At that time, the one site provider requested a referral
for an in-person follow-up with the surgeon. The referral had not yet been answered as of the date of Ms. Coffman’s
letter. On October 9, 2020, the on-site provider requested a referral for plaintiff to begin seeing a physical therapist.
The referral had not yet been answered as of the date of Ms. Coffman’s letter.


                                                          -4-
    Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 5 of 11 PageID #: 32


was denied care by a specific defendant in this lawsuit, he has not stated a claim for deliberate

indifference to a serious medical need.

         Plaintiff states that Dr. Wilson told him that he had a partially torn ligament in his hand

with a “foreign object” stuck in there. He claims he was told by Dr. Wilson that she would need to

do a total reconstruction of his ligament by “using the pulley you see in your wrist when a person

makes a fist.” Plaintiff states that he had the surgery several weeks later, on August 20, 2020.

Unfortunately, plaintiff claims that his hand was infected after the surgery, as of September 1,

2020. Plaintiff believes the infection occurred because “the stitches were too tight, ripping open

and exposing the pulley.”

         Plaintiff asserts that he was “taken to medical” where it was determined his hand was

infected. Plaintiff does not indicate whether he requested medical care from a named defendant

prior to being “taken to medical,” or if he was simply “taken to medical” for an appointment.

         He claims he was given more stitches and put on antibiotics.2 He asserts that Nurse Dawn

put in for daily dressing changes for plaintiff; however, plaintiff claims “he received none.” As

noted above, plaintiff has submitted documentation that he was seen in medical at ERDCC on

several occasions after his surgery on September 1, 2020.

         Although plaintiff lists numerous persons he purportedly “complained to” about the lack

of daily dressing changes, he does not indicate what he was told by these individuals as to why he

wasn’t given the daily dressing changes or how his hand was healing as a result. He asserts he

complained to the following: various unnamed Correctional Officers; Warden Payne; Nurse

Practitioner Rose; Nurse Dalton; Kate Tyler; Nurse Practitioner John Doe. Plaintiff also states that


2
 As noted above, plaintiff has attached a letter from Shanta Coffman, Corizon Health Services Administrator to
plaintiff dated October 9, 2020, which recounts the medical care he had received for his hand as of that date. There
is no indication in that letter showing that plaintiff received restitching of his hand by Corizon officials at ERDCC.
Rather, Ms. Coffman indicates that plaintiff’s stitches were removed on the recommendation of his surgeon, Dr.
Wilson, after a tele-med with her on September 8, 2020. Plaintiff has not provided any grievances or grievance
appeals regarding the purported lack of “daily dressing changes” after that time.


                                                         -5-
  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 6 of 11 PageID #: 33


he filed a grievance with his case manager Rhonda Davidson as well as with Kate Tyler. Plaintiff

states that his grievances were ignored. Once again, plaintiff fails to list exactly when he

purportedly “complained” to these individuals, what he allegedly asked these individuals for when

he complained, and if he was purportedly denied medical care at the time of his complaints.

Moreover, as noted above, documents plaintiff has attached to his complaint indicate that plaintiff

was seen by medical at ERDCC during this time period for his hand.

       Plaintiff has attached various grievance documents to his complaint in this case, as well as

several medical service requests. One medical service request indicates that plaintiff was seen by

Nurse Practitioner Rose on October 22, 2020 after he complained that his hand hurt. At that time

physical therapy had been approved for plaintiff and he was awaiting an appointment. Because of

the COVID-19 pandemic, plaintiff was told that the medical operations of the prison were taking

extended time to provide services.

       Additionally, as noted above, plaintiff was seen by Dr. Wilson on September 8, 2020,

plaintiff via tele-health. Plaintiff again saw the surgeon via tele-med on October 6, 2020. At that

time, she recommended that plaintiff begin seeing a physical therapist, and a referral was put in

through an on-site medical provider. Plaintiff has not indicated whether he received those services.

Plaintiff was again seen by Dr. Wilson via tele-med on November 10, 2020.

         Plaintiff seeks monetary damages in this action.

                                             Discussion

       The Eighth Amendment’s prohibition on cruel and unusual punishment protects prisoners

from deliberate indifference to serious medical needs. Luckert v. Dodge Cty., 684 F.3d 808, 817

(8th Cir. 2012). To survive initial review, plaintiff must plead facts sufficient to state a plausible

claim for deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106

(1976); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995). Allegations of mere negligence



                                                -6-
  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 7 of 11 PageID #: 34


in giving or failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. To

adequately plead deliberate indifference, plaintiff must allege that he suffered objectively serious

medical needs and that defendants actually knew of, but deliberately disregarded those needs.

Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

       A “serious medical need” is “one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity for

a doctor’s attention.” Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (quoted case omitted).

Deliberate indifference may be demonstrated by prison officials who intentionally deny or delay

access to medical care. Estelle, 429 U.S. at 104-05. When a delay in treatment is alleged to have

violated an inmate’s constitutional rights, the objective severity of the deprivation should also be

measured by reference to the effect of the delay in treatment. Jackson v. Riebold, 815 F.3d 1114,

1120 (8th Cir. 2016) (citing Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)).

       After reviewing plaintiff’s allegations as currently written, he has not properly alleged that

a specific defendant was deliberately indifferent to his purported serious medical needs. He has

indicated, through a timeline of events, that he hurt his hand and that within a short timeframe,

medical professionals at ERDCC assessed his hand and sent him to see an outside surgeon,

defendant Dr. Wilson, for treatment of the injury. This treatment culminated in surgery, after

assessment of the injury with both X-Ray and MRI showed a significant injury.

       Although plaintiff complains about pain and stiffness of his hand after the surgery (a side

effect of the surgery), and he also states that he did not receive daily dressing changes, there is no

indication that daily dressing changes were called for to treat his hand and the resultant infection.

Additionally, he has not properly alleged that he sought treatment on specific dates from the named

defendants and he was denied proper medical treatment from those defendants on specific dates.




                                                -7-
  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 8 of 11 PageID #: 35


        Plaintiff must state specifically, and not in generalities, the essence of his claim, and he

must enunciate which of the defendants violated his rights or failed to act when he sought

assistance for his medical care. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see

also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983

where plaintiff fails to allege defendant was personally involved in or directly responsible for

incidents that injured plaintiff).

        The fact that plaintiff has provided information that he was provided steady medical care

throughout the months of June through November, by not only Corizon Nurses but also from his

outside surgeon Dr. Wilson, belies his assertions that he was not receiving proper medical care for

his hand both before and after surgery.

        Nevertheless, the Court will allow plaintiff to amend his complaint in order to attempt to

properly set forth an Eighth Amendment deliberate indifference claim against defendants. Plaintiff

will be allowed twenty-one (21) days to file an amended complaint in compliance with the

instructions set forth below.

                         Instructions for Filing an Amended Complaint

        In consideration of plaintiff’s self-represented status, the Court will allow him to file an

amended complaint. Plaintiff is warned that the filing of an amended complaint replaces the

original complaint, and so it must include all claims plaintiff wishes to bring. See In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-

established that an amended complaint supersedes an original complaint and renders the original

complaint without legal effect”). Plaintiff must type or neatly print the amended complaint

on the Court’s prisoner civil rights complaint form, which will be provided to him. See E.D.

Mo. L.R. 45 – 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be

filed on Court-provided forms”).



                                                -8-
  Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 9 of 11 PageID #: 36


       In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. See Fed. R. Civ. P. 10(a)

(“The title of the complaint must name all the parties”). Plaintiff must avoid naming anyone as a

defendant unless that person is directly related to his claim. Plaintiff must also specify whether he

intends to sue each defendant in his or her individual capacity, official capacity, or both.

       In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short

and plain statement of the facts that support his claim or claims against that defendant. See

Fed. R. Civ. P. 8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must

state his claims in numbered paragraphs, and each paragraph should be “limited as far as

practicable to a single set of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single

defendant, he may set forth as many claims as he has against that defendant. See Fed. R. Civ. P.

18(a). If plaintiff names more than one defendant, he should only include claims that arise

out of the same transaction or occurrence, or simply put, claims that are related to each

other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how each defendant was

personally involved in or directly responsible for harming him. See Madewell, 909 F.2d at

1208. Plaintiff must explain the role of the defendant, so that the defendant will have notice of

what he or she is accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A.,

760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint “is to give the

opposing party fair notice of the nature and basis or grounds for a claim.”). Furthermore, the Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d

400, 404 (8th Cir. 2017). Finally, plaintiff must not try to amend a complaint by filing separate



                                                -9-
 Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 10 of 11 PageID #: 37


documents. Instead, he must file a single, comprehensive pleading that sets forth his claims for

relief.

                          Plaintiff’s Motion for Appointment of Counsel

          There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

          Plaintiff has presented non-frivolous allegations in his complaint. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

          IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

          IT IS FURTHER ORDERED that if plaintiff fails to pay the initial partial filing fee

within twenty-one (21) days of the date of this Order, then this case will be dismissed without

prejudice.



                                                 - 10 -
 Case: 4:20-cv-01922-SPM Doc. #: 7 Filed: 08/31/21 Page: 11 of 11 PageID #: 38


          IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

          IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form.

          IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [Doc.

#4] is DENIED at this time.

          IT IS FURTHER ORDERED that if plaintiff fails to timely comply with this

Memorandum and Order, the Court will dismiss this action without prejudice and without further

notice.

          Dated this 31st day of August, 2021.



                                                  HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                 - 11 -
